NO. 07-10-0114-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL B

                                  OCTOBER 12, 2010

                         ______________________________


                                 WILLIE GENE MILES,

                                                              Appellant

                                           v.

                                THE STATE OF TEXAS,

                                                      Appellee
                          _____________________________

         FROM THE COUNTY COURT AT LAW NO. 8 OF TRAVIS COUNTY;

           NO. C-1-CR-09-211566; HON. CARLOS BARRERA, PRESIDING
                       ______________________________

                                    Dismissal
                         ______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant, Willie Gene Miles, appeals his conviction for driving while intoxicated.

After abating the cause, this court received a supplemental clerk’s record wherein a

motion to dismiss the appeal signed by both appellant and counsel had been filed in

Travis County on October 1, 2010. Therefore, the conditions precedent to the voluntary

dismissal of an appeal, see TEX. R. APP. P. 42.2(a), have been satisfied.
      Accordingly, we reinstate the appeal, grant the motion, and dismiss the appeal.

And, having dismissed same on appellant's own motion, no rehearing will be

entertained, and the mandate shall issue forthwith.



                                               Per Curiam



Do not publish.




                                           2